        Case 2:19-cv-01385-MCE-EFB Document 12 Filed 07/07/20 Page 1 of 13

 1    FAEGRE DRINKER BIDDLE & REATH, LLP
      TARIFA B. LADDON (SBN 240419)
 2    tarifa.laddon@faegredrinker.com
      KAREN M. FIRSTENBERG (SBN 222432)
 3    karen.firstenberg@faegredrinker.com
      THEODORE E. O'REILLY (SBN 267675)
      theodore.oreilly@faegredrinker.com
 4    1800 Century Park East, Suite 1500
      Los Angeles, CA 90025-6543
 5    Telephone: 310.203.4000
      Facsimile:     310.229.1285
 6
      Attorneys for Defendants
 7    ZIMMER, INC., ZIMMER BIOMET HOLDINGS, INC.,
      ZIMMER HOLDINGS, INC., and BIOMET
 8    ORTHOPEDICS, INC.
 9
                                  UNITED STATES DISTRICT COURT
10
                     EASTERN DISTRICT OF CALIFORNIA - SACRAMENTO DIVISION
11

12    DANIEL DICKFOSS,                          Case No.: 2:19-cv-01385-MCE-EFB
13                           Plaintiff,         Hon. Morrison C. England, Jr.
14              v.
                                                STIPULATED PROTECTIVE ORDER OF
15    ZIMMER, INC.; ZIMMER BIOMET               CONFIDENTIALITY; AND EXHIBIT A
      HOLDINGS, INC.; ZIMMER HOLDINGS,          [CONFIDENTIALITY UNDERTAKING]
16    INC.; BIOMET ORTHOPEDICS, INC. AND
      DOES 1-100, INCLUSIVE,
17                                              [Filed Concurrently With [Proposed] Order]
                             Defendants.
18                                              Complaint Filed:      May 6, 2019
                                                Date Removed:         July 22, 2019
19

20

21

22

23

24

25

26

27

28
                                               1
                                                   STIPULATED PROTECTIVE ORDER OF CONFIDENTIALITY
                                                                    Case No. 2:19-CV-01385-MCE-EFB
     US.128449349.02
        Case 2:19-cv-01385-MCE-EFB Document 12 Filed 07/07/20 Page 2 of 13

 1                     STIPULATED PROTECTIVE ORDER OF CONFIDENTIALITY

 2            It appearing that certain information, documents, and things of the Plaintiff Daniel Dickfoss

 3   and Defendants Zimmer, Inc., Zimmer Biomet Holdings, Inc., Zimmer Holdings, Inc., and Biomet

 4   Orthopedics, Inc. (the “Parties”) subject to discovery in the above-captioned action is likely to

 5   involve the disclosure of confidential information, including by way of example and not limitation,

 6   financial, marketing, technical, licensing, research and development and other commercial

 7   information (hereinafter referred to as “Confidential Information”), that the Parties reasonably

 8   believe to comprise sensitive and valuable information whose disclosure could cause a party

 9   competitive harm. Therefore, it has been agreed by the parties to the Proceeding, through their

10   respective counsel, that to expedite the flow of discovery material and to preserve the confidentiality

11   of certain documents and information, a stipulated confidentiality agreement should be entered. By

12   stipulating to this Agreement, the parties have agreed to be bound by its terms and to request its

13   enforcement by the Court as necessary.

14            IT IS HEREBY STIPULATED by the attorneys for the parties, and approved by the court,

15   that pursuant to Federal Rule of Civil Procedure 26(c)(1), Federal Rule of Evidence 502(d) and

16   Local Rules of the United States District Court, Eastern District of California, Rules 141 and 141.1:

17            1)       This Stipulation and Protective Order shall apply to all information, documents, and

18   things subject to discovery in this action, including, without limitation, testimony adduced at

19   depositions upon oral examination or upon written questions pursuant to Rules 30 and 31, information

20   and documents produced in response to Initial Disclosures, answers to Interrogatories pursuant to

21   Rule 33, documents produced pursuant to Rule 34, information obtained from inspection of premises

22   or things pursuant to Rule 34, and answers to requests for admission pursuant to Rule 36.

23            2)       Any party to this litigation and any third-party shall have the right to designate as

24   Confidential Information subject to this Order any information, document, or thing, or portion of any

25   document or thing that contains: (a) trade secrets, competitively sensitive technical, marketing,

26   licensing, research and development, financial, sales or other proprietary or confidential business

27   information; (b) private or confidential personal information; (c) information received in confidence

28   from third parties; or (d) information that the producing party otherwise believes in good faith to be
                                                         2
                                                             STIPULATED PROTECTIVE ORDER OF CONFIDENTIALITY
                                                                              Case No. 2:19-CV-01385-MCE-EFB
     US.128449349.02
        Case 2:19-cv-01385-MCE-EFB Document 12 Filed 07/07/20 Page 3 of 13

 1   entitled to protection under Rule 26(c)(1)(G) of the Federal Rules of Civil Procedure. Any party to

 2   this litigation or any third-party covered by this Order, who produces or discloses any Confidential

 3   Information, including, without limitation, any information, document, thing, interrogatory answer,

 4   admission, pleading, or testimony, shall mark the same with the foregoing or similar legend:

 5                     “CONFIDENTIAL” or “CONFIDENTIAL – SUBJECT TO DISCOVERY

 6                           CONFIDENTIALITY ORDER” (hereinafter “Confidential”).

 7            3)       The Parties agree to produce Confidential Information only upon the condition that

 8   the information remain confidential consistent with the terms of this Stipulated Protective Order of

 9   Confidentiality.

10            4)       The Parties agree that a party's designation of material as confidential shall be made

11   only after a bona fide determination that the material is in fact Confidential Information. The

12   designation shall be made prior to, or contemporaneously with, production or disclosure of that

13   material, except as set forth in Paragraph 17 below. All parties and non-parties shall have the right

14   to object to the designation of Confidential Information by appropriate motion before the court

15   pursuant to the procedure set forth in Paragraph 11 below.

16            5)       All Confidential Information shall be used by the receiving party solely for purposes

17   of the prosecution or defense of this action, shall not be used by the receiving party for any business,

18   commercial, competitive, personal, or any other purpose whatsoever other than pursuing this

19   litigation, including trials and any appeals herein, and shall not be disclosed by the receiving party to

20   anyone other than those set forth in Paragraph 6, unless and until the restrictions herein are removed

21   either by written agreement of counsel for the parties or by order of the court.

22            6)       Confidential Information and the contents of Confidential Information may be

23   disclosed only to the following individuals under the following conditions:

24                     a.     Parties to the litigation

25                     b.     Outside counsel (herein defined as any attorney at the Parties’ outside law

26                            firms) and relevant in-house counsel for the Parties;

27                     c.     Outside experts or consultants retained by outside counsel for purposes of this

28                            action, except that in no event shall any disclosure be made to employees,
                                                          3
                                                              STIPULATED PROTECTIVE ORDER OF CONFIDENTIALITY
                                                                               Case No. 2:19-CV-01385-MCE-EFB
     US.128449349.02
        Case 2:19-cv-01385-MCE-EFB Document 12 Filed 07/07/20 Page 4 of 13

 1                            officers, or directors of any competitors of a party, irrespective of whether they

 2                            are retained as an expert or consultant for a party. For this paragraph,

 3                            “employees” of a competitor shall mean individuals employed by a competitor

 4                            who “can control what will be done and how it will be done,” as defined in the

 5                            Internal Revenue Service’s definition of a common-law employee.

 6                     d.     Secretarial, paralegal, clerical, duplicating, and data processing personnel of

 7                            the foregoing;

 8                     e.     The court and court personnel;

 9                     f.     Mediators, secretaries, paraprofessional assistants, and other employees of

10                            such mediators who are actively engaged in assisting the mediators in

11                            connection with this litigation;

12                     g.     Vendors retained by or for the Parties to assist in preparing for pretrial

13                            discovery, trial, and/or hearings including, but not limited to, court reporters,

14                            litigation support personnel, jury consultants, individuals to prepare

15                            demonstrative and audiovisual aids for use in the courtroom or in depositions

16                            or mock jury sessions, as well as their staff, stenographic, and clerical

17                            employees whose duties and responsibilities require access to such materials;

18                            and

19                     h.     To the extent such disclosure is made, the party shall be advised of, become

20                            subject to, and agree in advance of disclosure to the provisions of this

21                            Protective Order requiring that the material and information be held as

22                            confidential. In the case of parties that are corporations or other business

23                            entities, “party” shall mean an employee of the company who has

24                            responsibilities that are related to the issues in this litigation.

25                     i.     Other persons that are designated by written agreement of court-appointed lead

26                            counsel for the plaintiffs and defendants to this MDL or by order of the court

27                            to be permitted access to Confidential Information.

28            7)       The Parties and their attorneys shall ensure that all persons falling within the
                                                            4
                                                                STIPULATED PROTECTIVE ORDER OF CONFIDENTIALITY
                                                                                   Case No. 2:19-CV-01385-MCE-EFB
     US.128449349.02
        Case 2:19-cv-01385-MCE-EFB Document 12 Filed 07/07/20 Page 5 of 13

 1   description of Paragraph 6 that receive Confidential Information are advised of the terms of this

 2   Protective Order and the confidential nature of the Confidential Information and that they are

 3   precluded from disclosing the information to any person and in any manner that is not required in the

 4   pursuit of this litigation, including any subsequent appeals. The parties receiving the Confidential

 5   Information must agree to comply with the terms of this Protective Order as a condition of receiving

 6   access to the Confidential Information. In addition, all persons falling within the description of

 7   Paragraph 6, subparts (b), (h), and (i), shall, before obtaining access to the Confidential Information,

 8   be advised of this Protective Order and personally sign and date the Endorsement of the Protective

 9   Order, attached hereto as Exhibit A. It shall be the responsibility of the counsel who shares

10   Confidential Information with any such person to apprise them of this Order, require the person to

11   sign Exhibit A, and thereafter maintain custody of signed Exhibit A.

12            8)       Confidential material shall be used only by individuals permitted access to it under

13   Paragraph 6. Confidential Information, copies thereof, and the information contained therein shall

14   not be disclosed in any manner to any other individual until and unless (a) outside counsel for the

15   party asserting confidentiality expressly waives the claim of confidentiality, or (b) the court orders

16   such disclosure.

17            9)       Any person in possession of Confidential Information shall exercise reasonably

18   appropriate care with regard to the storage, custody, or use of such Confidential Information in order

19   to ensure that its confidentiality is maintained.

20            10)      With respect to any depositions that involve disclosure of Confidential Information of

21   a party to this action, such party shall have 30 days after receipt of the deposition transcript to inform

22   all other parties that portions of the transcript are to be designated Confidential, which period may be

23   extended by agreement of the Parties. No such deposition transcript shall be disclosed to any

24   individual, other than the individuals described in Paragraph 6 above, and the deponent during these

25   30 days, and no individual attending such a deposition shall disclose the contents of the deposition to

26   any individual, other than those described in Paragraph 6 above, during the 30 day period. Upon

27   being informed that certain portions of a deposition are to be designated as Confidential Information,

28   all parties shall immediately cause each copy of the transcript in their custody or control to be
                                                          5
                                                              STIPULATED PROTECTIVE ORDER OF CONFIDENTIALITY
                                                                               Case No. 2:19-CV-01385-MCE-EFB
     US.128449349.02
        Case 2:19-cv-01385-MCE-EFB Document 12 Filed 07/07/20 Page 6 of 13

 1   appropriately marked as confidential and limit disclosure of that transcript in accordance with

 2   Paragraphs 6 and 7 above.

 3            11)      The acceptance by a party of any information, document, or thing identified as

 4   Confidential Information shall not constitute a concession that the information, document, or thing is

 5   confidential. Subsequent to the acceptance of information, documents, or things identified as

 6   Confidential, a party may challenge the other party’s claim of confidentiality. If counsel for a party

 7   receiving documents or information designated as Confidential objects to such designation of any or

 8   all of such items, the following procedure shall apply:

 9                     a.    Material or information claimed to be Confidential that is subject to a dispute

10                           as to whether it is in fact confidential shall, until further agreement of the

11                           parties or order of the court, be treated as confidential in accordance with the

12                           provisions of this Protective Order.

13                     b.    Counsel for the objecting party shall serve on the designating party or third

14                           party a written objection to such designation, which shall describe with

15                           particularity the documents or information in question and shall state the

16                           grounds for objection. Counsel for the designating party or third party shall

17                           respond in writing to such objection within 30 days and shall state with

18                           particularity the grounds for asserting that the document or information is

19                           Confidential Information. If the designating party or non-party makes a timely

20                           response to such objection asserting the propriety of the designation, counsel

21                           shall then confer in good faith, in an effort to resolve the dispute. If no timely

22                           written response is made to the objection, the challenged designation will be

23                           deemed to be void. The decision to permit a party to subsequently reinstate a

24                           confidentiality designation that has been deemed void by the provisions of this

25                           Paragraph is within the discretion of the court. If the court permits the party

26                           to reinstate a confidentiality designation, the document shall be treated as an

27                           inadvertently disclosed document as set forth in Paragraph 17 below.

28                     c.    If a dispute as to a Confidential designation of a document or item of
                                                         6
                                                             STIPULATED PROTECTIVE ORDER OF CONFIDENTIALITY
                                                                                Case No. 2:19-CV-01385-MCE-EFB
     US.128449349.02
        Case 2:19-cv-01385-MCE-EFB Document 12 Filed 07/07/20 Page 7 of 13

 1                            information cannot be resolved by agreement, the proponent of the designation

 2                            being challenged shall present the dispute to the court initially by joint

 3                            telephone call with the adverse party or by letter before filing a formal motion

 4                            for an order regarding the challenged designation.

 5            12)      Any interested member of the public may challenge a party's designation of

 6   information, document, or thing as Confidential Information by filing a motion before the court

 7   showing grounds why disclosure is warranted.

 8            13)      In the event a party shall desire to provide access to information, documents, or things

 9   identified as Confidential Information to any person or category of persons, who are persons not

10   included in Paragraphs 6 hereof, the party shall so notify the other party 30 days in advance of such

11   access in writing and if the other party objects thereto, the party desiring to make disclosure shall

12   move this court for an order that such person or category of persons may be given access to the

13   Confidential Information. In the event the motion is granted, such person or category of persons may

14   have access to the Confidential Information provided that such person personally signs and dates the

15   Endorsement of the Protective Order attached hereto and otherwise complies with Paragraph 7 above

16   and such other terms as the court may impose.

17            14)      14(a) If either party desires to file anything with the Court that previously has been

18   designated as Confidential Information, that party must move to file the Confidential Information

19   under seal, unless the Producing Party provides written consent in advance that filing the Confidential

20   Information under seal is unnecessary. Any such motion to file under seal shall be made in accordance

21   with Eastern District of California Local Rule 141. If the motion is granted, and to the extent not

22   inconsistent with Local Rule 141, such documents and materials shall be appropriately labeled and

23   shall also bear the legend “FILED UNDER SEAL” on the cover page of the document. Only those

24   portions of such documents and materials containing or reflecting Confidential Information shall be

25   considered Confidential or Highly Confidential for the purposes of this Agreement. Regardless of any

26   provision in this Agreement to the contrary, a party is not required to file a document under seal if the

27   Confidential Information contained or reflected in the document was so designated solely by that party.

28                     14(b) In motion practice concerning the designation of materials as CONFIDENTIAL
                                                           7
                                                               STIPULATED PROTECTIVE ORDER OF CONFIDENTIALITY
                                                                                Case No. 2:19-CV-01385-MCE-EFB
     US.128449349.02
        Case 2:19-cv-01385-MCE-EFB Document 12 Filed 07/07/20 Page 8 of 13

 1   or HIGHLY CONFIDENTIAL, the parties shall make every effort to limit the submission of material

 2   to include only that information that is in dispute and not extraneous.

 3            15)      The special restrictions and obligations relating to Confidential Information shall not

 4   apply to any information that is not so marked and shall not apply to any information that the Parties

 5   concerned agree, or the court rules, is public knowledge, or becomes public knowledge other than as

 6   a result of disclosure by an individual receiving the same pursuant to Paragraph 6 above, or that has

 7   come or shall come into possession of the party receiving the same other than as a result of disclosure

 8   as Confidential Information in this litigation. The special restrictions and obligations shall not be

 9   deemed to prohibit the party receiving the same or its outside counsel from discussing with any person

10   any Confidential Information if said person already has possession of the information to be discussed

11   other than as a result of disclosure as Confidential Information in this litigation.

12            16)      The use of Confidential Information as evidence at trial and the issue of whether the

13   information shall be subject to any protections shall be determined by the court at the appropriate

14   time.

15            17)      The production or disclosure of any Confidential Information, as defined in the

16   Protective Order, made in connection with this action that a party claims was inadvertent and should

17   not have been produced or disclosed without a confidentiality designation shall not be deemed a

18   waiver in whole or in part of a subsequent claim of protected treatment under the Protective Order,

19   either as to the specific information and/or documents disclosed or as to any other information and/or

20   documents in this matter and in any other federal or state proceeding. In the event of a claimed

21   inadvertent disclosure, the following procedures shall be followed:

22                     a.     The party producing the document shall notify lead counsel for the opposing

23                            party in writing within a reasonable period of time from the discovery of the

24                            inadvertent production by specifically identifying the affected material;

25                     b.     Upon written notice, the receiving party shall immediately mark and treat as

26                            confidential, in the manner set forth in the Protective Order, all copies of the

27                            affected material within their possession, custody, or control—including all

28                            copies stored in or downloaded from any litigation-support or other database,
                                                          8
                                                              STIPULATED PROTECTIVE ORDER OF CONFIDENTIALITY
                                                                                Case No. 2:19-CV-01385-MCE-EFB
     US.128449349.02
        Case 2:19-cv-01385-MCE-EFB Document 12 Filed 07/07/20 Page 9 of 13

 1                           as well as all copies in the possession of experts, consultants, or others to

 2                           whom the affected material was provided;

 3                     c.    If, after being notified of the inadvertent disclosure, the receiving party

 4                           promptly disputes in writing the claim of confidentiality, that party may

 5                           promptly present the information to the court under seal for a determination of

 6                           the claim of confidentiality in the manner set forth in the Protective Order; and

 7                     d.    Pending resolution of the matter by the court, the receiving party shall treat the

 8                           affected material as Confidential Information subject to the full protections of

 9                           the Protective Order.

10            18)      Pursuant to Federal Rule of Evidence 502(d) and Federal Rule of Civil Procedure

11   26(b)(5)(B), the production or disclosure of any discovery material made in connection with this

12   action that a party claims was inadvertent and should not have been produced or disclosed based on

13   privacy, responsiveness, attorney-client and/or work-product privilege, or HIPAA (“Inadvertently

14   Produced Material”) will not be deemed to be a waiver in whole or in part of privacy, privilege,

15   HIPAA, or any other protections to which the party would have been entitled had the affected material

16   not inadvertently been disclosed, either as to the specific information and/or documents disclosed or

17   as to any other information and/or documents in this MDL and in any other federal or state

18   proceeding. In the event of a claimed inadvertent disclosure, the following procedures shall be

19   followed:

20                     a.    The party producing the document shall notify lead counsel for the opposing

21                           party in writing within a reasonable period of time from the discovery of the

22                           inadvertent production by specifically identifying the affected material;

23                     b.    If the producing party requests the return of any Inadvertently Produced

24                           Material, those to whom the request is made shall return to the producing party

25                           immediately all copies of the affected material within their possession,

26                           custody, or control—including all copies in the possession of experts,

27                           consultants, or others to whom the affected material was provided;

28                     c.    All notes or other work product of the receiving party reflecting the contents
                                                         9
                                                             STIPULATED PROTECTIVE ORDER OF CONFIDENTIALITY
                                                                                Case No. 2:19-CV-01385-MCE-EFB
     US.128449349.02
       Case 2:19-cv-01385-MCE-EFB Document 12 Filed 07/07/20 Page 10 of 13

 1                            of the Inadvertently Produced Material shall be destroyed, and the returned or

 2                            destroyed material shall be deleted from any litigation-support or other

 3                            database;

 4                     d.     If, after being notified of the inadvertent disclosure, the receiving party

 5                            promptly disputes in writing the claim of privilege, that party must promptly

 6                            return, sequester, or destroy any copies of the Inadvertently Produced Material

 7                            in accordance with Federal Rule of Civil Procedure 26(b)(5)(B), as well as any

 8                            notes or other work product of the receiving party reflecting the contents of

 9                            such materials, and may promptly present the information, including the

10                            Inadvertently Produced Material, to the court under seal for a determination of

11                            the claim of privilege;

12                     e.     Pending resolution of the matter by the court, no use or disclosure shall be

13                            made of the Inadvertently Produced Material for any purpose, including, but

14                            not limited to, during depositions or at trial;

15                     f.     If the court determines that the Inadvertently Produced Material is privileged,

16                            the receiving party shall promptly comply with the immediately preceding

17                            provisions of this paragraph or such other directives as may be issued by the

18                            court. If the court determines that the Inadvertently Produced Material is not

19                            privileged, the material is to be immediately returned to the receiving party;

20                            and

21                     g.     Where the privilege or privacy at issue may be protected by redacting that

22                            information, the producing party shall provide redacted discovery material to

23                            replace the inadvertently disclosed documents within 8 business days after

24                            requesting the return of any such discovery.

25            19)      This Protective Order shall survive the termination of this action and shall remain in

26   full force and effect unless modified by an order of this court or by the written stipulation of the

27   parties approved by the court.

28            20)      Within 30 calendar days of the conclusion of this matter, including any appeals related
                                                          10
                                                             STIPULATED PROTECTIVE ORDER OF CONFIDENTIALITY
                                                                                Case No. 2:19-CV-01385-MCE-EFB
     US.128449349.02
       Case 2:19-cv-01385-MCE-EFB Document 12 Filed 07/07/20 Page 11 of 13

 1   thereto, at the written request and opinion of the producing party, such attorney and any persons to

 2   whom he or she disclosed Confidential Information under this Order shall return and surrender or

 3   destroy any such material or copies thereof to the producing party at the producing party’s expense.

 4   Such persons shall return or surrender any discovery materials produced by the producing party and

 5   any and all copies (electronic or otherwise); provided, however, that counsel may retain

 6   Endorsements of Protective Order, materials required to be retained by applicable law, and all

 7   court-filed documents even though they contain discovery materials produced by the producing

 8   party, but such retained Confidential Information shall remain subject to the terms of this Order. At

 9   the written request of the producing party, any person or entity having custody or control of

10   discovery materials produced by the producing party shall deliver to the producing party an

11   affidavit certifying that reasonable efforts have been made to assure that all such discovery

12   materials produced by the producing party have been delivered to the producing party in accordance

13   with the terms of this Order or destroyed. In lieu of returning the materials, the producing party

14   may direct that the materials be destroyed in a manner that will protect the Confidential Information

15   and the destroying party shall certify that it has done so.

16            WHEREFORE, by the signature of their counsel below, the Parties acknowledge that they

17   have reviewed carefully what has been expressed in this Protective Order and understand that its

18   terms are legally binding on them.

19
     DATED: July 7, 2020                          FAEGRE DRINKER BIDDLE & REATH LLP
20

21
                                                  By: /s/ Karen M. Firstenberg
22
                                                      TARIFA B. LADDON
23                                                    KAREN M. FIRSTENBERG
                                                      THEODORE E. O’REILLY
24                                                    Attorneys for Defendants
                                                      ZIMMER, INC.; ZIMMER BIOMET HOLDINGS,
25                                                    INC., AND BIOMET ORTHOPEDICS, INC.

26

27

28
                                                        11
                                                           STIPULATED PROTECTIVE ORDER OF CONFIDENTIALITY
                                                                             Case No. 2:19-CV-01385-MCE-EFB
     US.128449349.02
       Case 2:19-cv-01385-MCE-EFB Document 12 Filed 07/07/20 Page 12 of 13

 1   DATED: July 7, 2020              DYER LAW FIRM

 2

 3                                    By: /s/ Dustin J. Dyer
 4                                        MICHAEL J. DYER
                                          DUSTIN J. DYER
 5                                        Attorneys for Plaintiff
                                          DANIEL DICKFOSS
 6

 7                                [PROPOSED] ORDER
 8

 9   PURSUANT TO STIPULATION, IT IS SO ORDERED.
10

11   Dated: July 7, 2020.                        ___________________________________
                                                 HON. EDMUND F. BRENNAN
12                                               Magistrate Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            12
                                              STIPULATED PROTECTIVE ORDER OF CONFIDENTIALITY
                                                                    Case No. 2:19-CV-01385-MCE-EFB
     US.128449349.02
       Case 2:19-cv-01385-MCE-EFB Document 12 Filed 07/07/20 Page 13 of 13

 1

 2

 3

 4                                  UNITED STATES DISTRICT COURT

 5                   EASTERN DISTRICT OF CALIFORNIA - SACRAMENTO DIVISION

 6
      DANIEL DICKFOSS,                                    Case No.: 2:19-cv-01385-MCE-EFB
 7
                               Plaintiff,                 Hon. Morrison C. England, Jr.
 8
                v.
 9                                                        STIPULATED CONFIDENTIALITY
      ZIMMER, INC.; ZIMMER BIOMET                         AGREEMENT – EXHIBIT A –
10    HOLDINGS, INC.; ZIMMER HOLDINGS,                    CONFIDENTIALITY UNDERTAKING
      INC.; BIOMET ORTHOPEDICS, INC. AND
11    DOES 1-100, INCLUSIVE,                              Complaint Filed:       May 6, 2019
12                                                        Date Removed:          July 22, 2019
                               Defendants.
13

14                                     CONFIDENTIALITY UNDERTAKING
15            The undersigned hereby acknowledges that he/she has read the Stipulated Protective Order
16   of Confidentiality executed by the attorneys of record for the Parties in the litigation currently
17   pending in the United States District Court for the Eastern District of California, Sacramento
18   Division, involving M2a Metal on Metal hip implants and which is identified by Case Number:
19   2:19-cv-01385-MCE-EFB, and understands the terms thereof and agrees, upon threat of penalty of
20   contempt, to be bound by such terms, including the jurisdiction of the United States District Court
21   of California for purposes of enforcement of this Agreement.
22            I declare under penalty of perjury that the foregoing is true and correct.
23

24    Signed:

25    Name:
26
      Date:
27

28

                                                   13
                             STIPULATED PROTECTIVE ORDER OF CONFIDENTIALITY
